UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4872


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ELLIOTT BROWN, a/k/a Ta Dow,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:08-cr-00415-WDQ-2)


Submitted:   May 24, 2011                       Decided:   June 16, 2011


Before MOTZ and    WYNN,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard B. Bardos, SCHULMAN, TREEM, KAMINKOW & GILDEN, P.A.,
Baltimore, Maryland, for Appellant. Rod J. Rosentein, United
States Attorney, Christopher Mason, Special Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Elliott Brown pleaded guilty to conspiracy to possess

with intent to distribute and distribute heroin, in violation of

21 U.S.C. § 846 (2006).            The district court sentenced Brown to

360   months    of    imprisonment       and    he    now   appeals.     Finding      no

error, we affirm.

              Brown    argues     that    the        district   court    abused      its

discretion in denying his motion to withdraw his guilty plea,

based in part on his assertion that his first appointed counsel

rendered ineffective assistance.                We review a district court’s

denial   of    a    motion   to   withdraw      a     guilty    plea   for   abuse    of

discretion.        United States v. Dyess, 478 F.3d 224, 237 (4th Cir.

2007).    A defendant seeking to withdraw his guilty plea bears

the burden of demonstrating that withdrawal should be granted.

Id.   In deciding whether to permit a defendant to withdraw his

guilty plea, a district court should consider:

      (1)   whether  the  defendant has  offered  credible
      evidence that his plea was not knowing or not
      voluntary; (2) whether the defendant has credibly
      asserted his legal innocence; (3) whether there has
      been a delay between entry of the plea and filing of
      the motion; (4) whether the defendant has had close
      assistance of counsel; (5) whether withdrawal will
      cause prejudice to the government; and (6) whether
      withdrawal will inconvenience the court and waste
      judicial resources.

United States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000)

(citation omitted).


                                           2
            Moreover,     “[t]o     prevail         on    [the       fourth]        factor,

[Brown] must demonstrate (1) that his counsel’s performance fell

below an objective standard of reasonableness and (2) that there

was a reasonable probability that, but for counsel’s error, he

would not have pleaded guilty and would have insisted on going

to trial.”     United States v. Bowman, 348 F.3d 408, 416 (4th Cir.

2003) (internal quotation marks and citations omitted).                            We have

thoroughly reviewed the record and conclude that the district

court did not abuse its discretion in denying Brown’s motion to

withdraw his guilty plea.

            Brown   has    also    filed       a    motion     to     file     a    pro   se

supplemental brief.        In his brief, Brown argues that there was

an insufficient factual basis for his guilty plea and that the

district court erred in finding that he was a career offender

under the Guidelines.           Having reviewed the record, we conclude

that the issues raised in Brown’s pro se brief lack merit.

            Accordingly, we grant Brown’s motion to file a pro se

supplemental    brief     and    affirm       the   judgment        of   the       district

court.     We dispense with oral argument because the facts and

legal    contentions    are     adequately         presented     in      the    materials

before   the   court    and     argument      would      not   aid    the      decisional

process.

                                                                                   AFFIRMED



                                          3